DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 12, 20, and 23-39 are allowed. The closest prior art, Sorori et al. (EP 1223196 A2) fails to teach a method of preparing a lithographic printing plate, comprising imagewise exposing a lithographic printing plate precursor thereby forming an exposed portion and unexposed portion, and feeding at least one of printing ink or dampening water, thereby removing the unexposed portion, wherein the lithographic printing plate precursor comprises an image recording layer on a hydrophilic support, the image recording layer comprises a polymerization initiator, an infrared absorbent ,a polymerizable compound, a polymer particle and acid color former and the difference between the highest occupied molecular orbital (HOMO) of the compound represented by Formula 1 and the highest occupied molecular orbital of the polymerization initiator is 0.57 eV or less as instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722